Exhibit 99.1 AT THE COMPANY Denise Bernstein, Investor Relations (800) 831-4826 CENTERLINE HOLDING COMPANY REPORTS FIRST QUARTER 2 New York, NY – May 16, 2011 – Centerline Holding Company (OTC:CLNH) (“Centerline” or the “Company”), the parent company of Centerline Capital Group, a provider of real estate financial and asset management services to the affordable and conventional multifamily housing industry, today announced financial results for the first quarter ended March 31, 2011. The tables below present Centerline’s Condensed Consolidated Balance Sheets as of March 31, 2011 and December 31, 2010; and the Condensed Consolidated Statements of Operations for the three months ended March 31, 2011 and 2010.For more detailed financial information, including certain non-GAAP financial measures, please access the Financial Overview Presentation available in the “Investor Relations” section of the Company’s website at http://ir.centerline.com. About the Company Centerline Capital Group, a subsidiary of Centerline Holding Company (OTC:CLNH), provides real estate financial and asset management services to the affordable and conventional multifamily housing industry.The Company offers a range of debt and equity financing and investment products to developers, owners and investors, and is headquartered in New York, New York.For more information, please visit Centerline’s website at www.centerline.com or contact the Investor Relations Department at 1-800-831-4826. CENTERLINE HOLDING COMPANY CONDENSED CONSOLIDATED BALANCE SHEETS (in thousands) March 31, December 31, (Unaudited) ASSETS: Cash and cash equivalents $ $ Restricted cash Investments: Available-for-sale Equity method Mortgage loans held for sale and other assets Investments in and loans to affiliates, net Intangible assets, net Mortgage servicing rights, net Deferred costs and other assets, net Consolidated partnerships: Investments: Equity method Land, buildings and improvements, net Other assets Assets of discontinued operations 18 Total assets $ $ Liabilities: Notes payable $ $ Financing arrangements and secured financing Accounts payable, accrued expenses and other liabilities Preferred shares of subsidiary (subject to mandatory repurchase) Consolidated partnerships: Notes payable Due to property partnerships Other liabilities Total liabilities Redeemable securities Commitments and contingencies Equity: Centerline Holding Company total Non-controlling interests Total equity Total liabilities and equity $ $ CENTERLINE HOLDING COMPANY CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (in thousands, except per share amounts) (Unaudited) Three Months Ended March 31, Revenues: Interest income $ $ Fee income Other Consolidated partnerships: Interest income Rental income Other 90 Total revenues Expenses: General and administrative Recovery of losses, net ) ) Interest Interest – distributions to preferred shareholders of subsidiary Depreciation and amortization Loss on impairment of assets Consolidated partnerships: Interest Other expenses Total expenses (Loss) before other income ) ) Other (loss) income: Equity and other loss, net ) Gain on settlement of liabilities Gain from repayment or sale of investments Other losses from consolidated partnerships ) ) Loss from continuing operations before income tax provision ) ) Income tax provision – continuing operations ) ) Net loss from continuing operations ) ) Discontinued operations: Income from discontinued operations before income taxes Gain on sale of discontinued operations, net Income tax provision – discontinued operations ) Net income from discontinued operations Net (loss) income ) Net loss attributable to non-controlling interests Net income attributable to Centerline Holding Company shareholders $ $ Net income per share: Basic Income from continuing operations $ $ Income from discontinued operations $ $ Diluted Income from continuing operations $ $ Income from discontinued operations $ $ Weighted average shares outstanding: Basic Diluted (1) Amount calculates to less than one cent per share. (2) The numerator of the calculation of basic and diluted net income per share includes the effect of redeemable share conversions and a reversal of all preferred dividends in arrears upon conversion of the preferred CRA shares into Special Series A shares in March 2010. ### Certain statements in this document may constitute forward-looking statements within the meaning of the "safe harbor" provisions of the Private Securities Litigation Reform Act of 1995. Except for historical information, the matters discussed in this document are forward-looking statements subject to certain risks and uncertainties. These statements are based on management's current expectations and beliefs and are subject to a number of factors and uncertainties that could cause actual results to differ materially from those described in the forward-looking statements. These risks and uncertainties are detailed in Centerline Holding Company's most recent Annual Report on Form 10-K filed with the Securities and Exchange Commission, and include, among others, business limitations caused by adverse changes in real estate and credit markets and general economic and business conditions; risks related to the form and structure of our financing arrangements; our ability to generate new income sources, raise capital for investment funds and maintain business relationships with providers and users of capital; changes in applicable laws and regulations; our tax treatment, the tax treatment of our subsidiaries and the tax treatment of our investments; competition with other companies; risk of loss associated with mortgage originations; risks associated with providing credit intermediation; and risks associated with enforcement by our creditors of any rights or remedies which they may possess. Words such as "anticipates", "expects", "intends", "plans", "believes", "seeks", "estimates" and similar expressions are intended to identify forward-looking statements. Such forward-looking statements speak only as of the date of this document. Centerline Holding Company expressly disclaims any obligation or undertaking to release publicly any updates or revisions to any forward-looking statements contained herein to reflect any change in Centerline Holding Company's expectations with regard thereto or change in events, conditions, or circumstances on which any such statement is based.
